Citation Nr: 1524084	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-29 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for the cause the Veteran's death.

2.  Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and C.W.


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1991.  He died in October 2011.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of the claim resides with the RO in Roanoke, Virginia.  

A videoconference hearing was held on April 29, 2014, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014) and who is rendering the determination in this case.  A transcript of the hearing is of record.

Subsequent to the hearing the appellant submitted additional evidence in support of her claims, along with a waiver of initial consideration of such evidence by the RO.  As such, the Board may proceed with the claims.  38 C.F.R. § 19.9(d)(3) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The appellant claims that service connection is warranted for the cause of the Veteran's death.  In this regard, she claims that although the Veteran was not service-connected for a psychiatric disability at the time of his death, he had ongoing psychiatric problems since service, and it was his psychiatric disability that caused him to commit suicide in October 2011.  

The service treatment records reflect that at the June 1971 enlistment examination, psychiatric examination was normal.  On the accompanying report of medical history the Veteran reported frequent trouble sleeping and depression or excessive worry.  A June 1975 separation examination report reflects normal psychiatric examination.  The Veteran reported depression or excessive worry on the accompanying report of medical history and marked "don't know" for nervous trouble of any sort.  The physician's note indicates that depression or excessive worry refers to being nervous, job related.  Also noted was that the Veteran denied a history of psychosis.  

A March 1989 service treatment record notes that the Veteran was seen for an initial evaluation at his Commander's request for suicide assessment.  It was noted that the Veteran had been having marital problems and his supervisor was concerned about shifts in his mood at work.  A service treatment record from the next day indicates that the Veteran had no personal or family psychiatric history.  There was no indication of drug or alcohol problems.  It was also noted that he did not have psychosis or suicidal ideation.  The assessment was marital problems.  A service treatment record from later the same month reflects that the Veteran was seen for follow-up.  It was noted that the Veteran had sought help individually and would pursue help with his spouse.  On examination there was no psychosis or suicidality.  The assessment was marital problems in process of resolution.  

The July 1991 service retirement examination report indicates that psychiatric examination was normal.  On the report of medical history at separation the Veteran reported frequent trouble sleeping.  He denied depression or excessive worry and nervous trouble of any sort.  The physician's note indicates that the Veteran had occasional insomnia in 1983 and 1984, two to three times a week, that he was treated with sleeping pills, and that no treatment was required since 1984.

An August 29, 1994 VA consultation report indicates that the Veteran was requesting assistance for his alcohol dependence.  An August 30, 1994 VA treatment record reflects that the Veteran was admitted the day prior.  He reported that he was not in direct combat during service.  It was noted that he had a history of alcohol problems since 1973-1974.  A September 7, 1994 VA treatment record from the VA Medical Center in Hampton, Virginia indicates that the Veteran had excessive use of alcohol since 1976.  A September 12, 1994 VA treatment record group therapy note reflects that the Veteran's wife said that him getting sober is his last chance for their marriage to survive.  A September 14, 1994 VA treatment record group therapy note indicates that the Veteran did not want his marriage to be over and that he did not know what he could do to change the situation with his family.  

At the Board hearing the appellant testified that the Veteran had been depressed since 1975.  She reported that in 1989 the Veteran's mood shifted at work and that after service, when he was a sheriff/bailiff in the Newport News County Court, the Judge that the Veteran worked for had smelled alcohol on his breath and he was asked to retire.  Based upon this information, the Board finds that it would be helpful to obtain the Veteran's employment records with Newport News County.  

Additionally, at the hearing the appellant testified that in 1993 a S.W.A.T. team was called in when the Veteran, at home with the appellant and their children, was threatening to kill himself.  The appellant indicated that the Veteran was hospitalized in Riverside Hospital in Newport News after he was taken into custody.  The appellant indicated that she tried to obtain the records from Riverside Hospital but was told that they were not available because they had been destroyed after 10 years.  On remand, all appropriate attempts should be made to obtain the records surrounding the 1993 S.W.A.T. team assembly at the Veteran's home and him being taken into custody, as well as any information regarding a mental health hold at Riverside Hospital in Newport News.

Also at the hearing, it was discussed that the Veteran saw private treatment providers through his health insurance, TRICARE, after service.  As such, an attempt should be made on remand to obtain any and all TRICARE records.  Furthermore, the record contains a July 19, 2012 3101printout which reflects that the Veteran was treated at a military medical facility after separation and that because of this the service treatment records were lent to Fort Eustis, VA on May 18, 1993.  As such, all records associated with such military medical treatment after service should also be obtained.

A September 1994 VA occupational therapy initial evaluation treatment plan reflects that the Veteran was going to explore vocational rehabilitation through VA.  Although it is unclear whether Vocational Rehabilitation and Education Services were denied or allowed, the record suggests that the Veteran may have applied for vocational rehabilitation through VA.  A review of the record reflects that no vocational rehabilitation is in the claims file.  The Court of Appeals for Veterans Claims has held that records generated by VA facilities that may have an impact on the adjudication of a claim, such as Vocational Rehabilitation records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records, as they may affect all of the Veteran's claims on appeal.  38 C.F.R. § 3.159(c) (2014).  Therefore, as the case is being remanded for other reasons, the Veteran's vocational rehabilitation records, if they exist, should be obtained on remand.

Finally, it does not appear that the Veteran's service personnel records are in the claims file.  Therefore, they should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service personnel record and associate it with the claims file.

2.  Obtain the Veteran's vocational rehabilitation file, if it exists, and associate it with the claims file.  

3.  Request all TRICARE records, including those from any facility that may have treated the Veteran, and associate those documents with the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.

4.  Undertake all appropriate development effort, with the appellant's authorization, to obtain any and all employment records for the Veteran from Newport News County during his employment as a sheriff, bailiff, and in any other capacity.

5.  With the appellant's assistance, undertake all appropriate development to obtain any and all records surrounding the S.W.A.T. team assembly and subsequent apprehension and mental health commitment of the Veteran at Riverside Hospital (related to the 1993 suicide threat incident in his home).

6.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




